UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7095



EARL C. MURPHY,

                                             Petitioner - Appellant,

          versus


MARION POLICE DEPARTMENT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-538-7)


Submitted:   January 18, 2001             Decided:   January 30, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Earl C. Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl C. Murphy seeks to appeal the district court’s order

denying relief on his action construed as a petition under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2000).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   Murphy

v. Marion Police Dep’t, No. CA-00-538-7 (W.D. Va. filed July 6,

2000; entered July 7, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                        DISMISSED




                                2